{¶ 12} I respectfully dissent from the finding that we lack a final order. The court's order dismissed the "complaint" — not specific individual parties. Granted, only two of the defendant's joined in the motion to dismiss, but that fact is irrelevant here. We are bound by the language used in the court's order and that language served to dismiss the entire action. That being the case, all of the claims had been resolved as to all of the parties. There is no Civ.R. 54(B) problem.
 {¶ 13} I would affirm the court's judgment as Monroe's motion to intervene has invoked the first court's jurisdiction under well-settled jurisdictional priority rule. State ex rel. Dannaher v. Crawford (1997),78 Ohio St. 3d 391, 393.